ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_05_EN.txt.                 DECLARATION OF JUDGE YUSUF



   1. I concur in the Judgment, but have some reservations regarding the
manner in which the Court decided to handle the abundant factual mat-
erial presented by the Parties. I am of the view that the Court should
have had recourse to expert assistance, as provided in Article 50 of its
Statute, to help it gain a more profound insight into the scientific and
 echnical intricacies of the evidence submitted by the Parties, particularly
with regard to the possible impact of the effluent discharges of the Orion
 Botnia) mill on the living resources, quality of the water and the eco-
 ogical balance of the River Uruguay.
   2. The Parties to the present case have submitted to the Court exten-
sive and complex technical and scientific material related to effluent dis-
charges, water quality, chemical substances, the capacity of the river to
receive contaminants, its hydrodynamic and geomorphological charac-
 eristics, and the parameters used for determining the existence of pollu-
 ion. In addition, they provided voluminous data, gathered by their
respective experts and consultants, on the results of their monitoring
before and after the start of the operation of the mill, using different
methods and modelling approaches. This factual information relates to a
wide range of scientific and technical fields including hydrology, hydro-
biology, river morphology, water chemistry, soil sciences, ecology and
 orestry.

  3. Furthermore, both in the written and oral pleadings, the Parties pre-
sented many contradictory assertions and divergent approaches in terms
of data collection and scientific methodologies for their interpretation.
Thus, for example as regards the flow of the river, the hydrodynamic
data presented by the Parties proved very difficult to compare
because they were derived from monitoring at different stations,
at different depths, and on different dates. Similarly, with respect to
water quality, the Parties used different sampling techniques at different
 ocations and depths, to obtain the data presented to the Court, thus
complicating the comparability of the results submitted by them.



  4. Notwithstanding these factual complexities, the Court states, in
paragraph 168 of the Judgment, with regard to the manner in which this
material is to be handled by it, that :

       “It needs only to be mindful of the fact that, despite the volume

206

      and complexity of the factual information submitted to it, it is the
      responsibility of the Court, after having given careful consideration
      to all the evidence placed before it by the Parties, to determine which
      facts must be considered relevant, to assess their probative value,
      and to draw conclusions from them as appropriate. Thus, in keeping
      with its practice, the Court will make its own determination of the
      facts, on the basis of the evidence presented to it, and then it will
      apply the relevant rules of international law to those facts which it
      has found to have existed.”

   5. It is of course true that it is the responsibility of the Court to deter-
mine the facts and to assess their probative value, but this does not pre-
vent it from taking advantage of its powers to order an enquiry or to seek
expert opinion in the handling of the complex technical and scientific
material submitted to it in this case. The Court, in order to exercise its
 unction of resolving disputes, needs to ensure not only to be in posses-
sion of all the available facts relevant to the issues before it, but also to
understand fully their actual meaning for the proper application of the
 aw to those facts. The rationale behind the provisions on enquiry and
 he seeking of an expert opinion in the Statute and in the Rules of Court
 s to allow the Court to obtain the necessary assistance and support in
acquiring such full knowledge of the facts.

   6. This case offered a unique opportunity for the Court to use the
powers granted to it by Article 50 of its Statute, as well as by Article 67
of the Rules of Court. It is a case where the decisions and conclusions of
 he Court largely depend on a correct appreciation of the scientific and
 echnical facts. It is true that on many occasions in the past the Court
was able to resolve complex and contested factual issues without resort-
 ng to Article 50 of the Statute. Yet, in a case such as this one concerning
 he protection of the environment and the prevention of pollution,
 pecialized scientific expertise can provide the Court with the insights neces-
sary to make a thorough appraisal of the merits of the scientific and
 echnical material submitted by the Parties.

   7. It cannot be expected that expert opinions or scientific assessments
commissioned by the Court will always arrive at uniform conclusions,
but the adversarial process by which the Parties are given an opportunity
 o comment on such opinions provides the Court with further insight into
 he relevance and significance not only of the factual material presented
by the Parties, but of the expert opinion as well. Moreover, the use of an
enquiry or an expert report by the Court has the advantage of enhancing
 he confidence of the Parties in the technical evaluation by the Court of
 he factual and scientific information provided by them and ensuring
 ransparency.

  8. Surely, the grounds invoked by the Court, in the Nicaragua

207

case 1, not to have recourse to its power under Article 50 of the Statute
do not apply to this case, there being no similar practical difficulties
regarding the River Uruguay. Rather, the reluctance of the Court in
 he present case is reminiscent of that commented upon by Judge Wel-
 ington Koo, almost 60 years ago, in a dissenting opinion :

         “All the foregoing questions are of a technical character and call
      for an independent expert or experts to supply reliable answers. I am
      of the opinion that the Court would have been well advised, under
      Articles 44 and 50 of the Statute, to send its own expert or experts to
      investigate on the spot and make a report of their observations and
      recommendations, as was done in the Corfu Channel case
      (I.C.J. Reports 1949). Such a report would have been of great
      assistance to the Court in deciding the case by law on the basis of all
      the relevant facts of a technical as well as other character. I for one
      feel unable to reach a final conclusion satisfactory to myself without
      knowing the answers to the technical questions which I have defined
      above and which, in my view, bear a vital importance for a correct
      determination of one of the crucial issues on the present case.”
      (Temple of Preah Vihear (Cambodia v. Thailand), Merits, Judg-
      ment, I.C.J. Reports 1962, p. 100, para. 55.)

  9. Similarly, in his separate opinion on the Kasikili/Sedudu Island
(Botswana/Namibia) case, Judge Shigeru Oda made the following obser-
vation :
         “The criteria for determining the ‘main’ channel may well be
      settled by law, with the assistance of scientific knowledge, but the
      determination of the ‘main channel’ as a boundary by employing
      the said criteria, in any specific geographical situation, is far from
      being a legal function. I would recall that, at the time of the meeting
      in Kasane of the Presidents of Botswana and Namibia in May
      1992, the two States tried to settle the matter as a technical problem
      that could be solved by the expertise of technical experts (see
      paragraphs 13 and 14 of this opinion). The Judgment deals with
      these two matters in its paragraphs 20 to 40 and attempts to rule on
      them, relying only on the information given in the written and
      oral pleadings by the respective Parties, but without the benefit
      of objective scientific knowledge, which it could have obtained
      itself but chose not to.” (Kasikili/Sedudu Island (Botswana/
      Namibia), Judgment, I.C.J. Reports 1999 (II), p. 1119, para. 6 ;
      emphasis in the original.)


  1 Military and Paramilitary Activities in and against Nicaragua (Nicaragua v. United

States of America), Merits, Judgment, I.C.J. Reports 1986, p. 40, para. 61.

208

   10. In view of the persistent reticence of the Court to use the powers
conferred upon it by Article 50 of the Statute, except in two cases 2, the
question arises as to whether there is a risk that the resort to an expert
opinion may take away the role of the judge as the arbiter of fact and
 herefore undermine the Court’s judicial function ? My answer is in the
negative. First, it is not for the expert to weigh the probative value of
 he facts, but to elucidate them and to clarify the scientific validity of the
methods used to establish certain facts or to collect data. Secondly,
 he elucidation of facts by the experts is always subject to the assessment
of such expertise and the determination of the facts underlying it by the
Court. Thirdly, the Court need not entrust the clarification of all the facts
submitted to it to experts in a wholesale manner. Rather, it should, in the
first instance, identify the areas in which further fact-finding or elucida-
 ion of facts is necessary before resorting to the assistance of experts.

  11. As was observed by the Arbitral Tribunal in the Laguna del Desi-
erto case :
        “When the question relates to whether a given industrial activity
      produces harmful polluting effects for third parties, or whether the
      collapse of a building was due to faulty construction, or whether a
      product has the chemical composition stated in its packaging, the
      judge has recourse to an expert on the subject and asks him to make
      analyses and studies and produce conclusions. It is absurd to think
      that the judge has delegated his responsibility to the expert.” (United
      Nations, Reports of International Arbitral Awards (RIAA), Appli-
      cation for revision and subsidiary Interpretation of the Award of
      21 October 1994 submitted by Chile (Argentina, Chile), 13 October
      1995, Vol. XXII, p. 162, para. 40.)

  12. Thus, although experts may assist the Court to develop a finer
grasp of the scientific and technical details of factual issues arising in the
case, it always remains the ultimate responsibility of the judge to decide
on the relevance and significance of those facts to the adjudication of the
dispute.
  13. In light of the above, it is my view that there is reason for concern
when in a case as factually and scientifically complex as the present one,
 he Court fails to use its power to seek the assistance of a commission of
enquiry or an expert opinion under Article 50 of the Statute, since errors

   2 In the Corfu Channel case, the Court resorted to the appointment of experts at two

different stages in the proceedings : Corfu Channel (United Kingdom v. Albania), Order of
17 December 1948, I.C.J. Reports 1947-1948, p. 124 (naval expertise) ; and Corfu Channel
(United Kingdom v. Albania), Order of 19 November 1949, I.C.J. Reports 1949, p. 237
 amount of compensation). See also Delimitation of the Maritime Boundary in the Gulf of
Maine Area (Canada/United States of America), Appointment of Expert, Order of
30 March 1984, I.C.J. Reports 1984, p. 165.

209

 n the appreciation or determination of facts can substantially undermine
 he credibility of the Court, and discourage parties to disputes involving
scientific and technological issues from turning to the Court.
   14. As States continue to bring cases involving complex scientific and
 echnological aspects before the Court, they will need to see that the facts
related to their case are fully understood and appreciated by the Court. It
would therefore serve the Court well in the future to make better use of
 he powers granted to it by its Statute to deal with fact-intensive and
scientifically complex cases and to develop, for that purpose, a clear
strategy which would enable it to assess the need for an expert opinion
at an early stage of its deliberations on a case.


                                  (Signed) Abdulqawi Ahmed YUSUF.




210

